After pleading guilty to the crime of attempted burglary in the third degree in December 2004, defendant was placed on probation. In May 2008, defendant appeared before County-Court and admitted to violating multiple provisions of that probation. Based on those admissions, the court revoked defendant’s probation and resentenced him to one year in jail. Defendant now appeals.
Counsel for defendant confirms that defendant was released from jail in December 2008. Accordingly, any challenge that defendant may have made regarding the sufficiency and voluntariness of his plea or the length of his sentence has been rendered moot (see People v Raner, 51 AD3d 1224, 1224-1225 [2008]; People v Lesson, 32 AD3d 1083 [2006]).
Peters, J.P., Rose, Kane, Stein and McCarthy, JJ., concur. Ordered that the appeal is dismissed, as moot.